Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Status of Claims
The present Office Action is pursuant to Applicant’s communication on 05-31-2022, amending claim(s) 1 and 10; claim(s) 2 and 11 were cancelled. 
This application is a 371 of PCT/KR2019/012676 09-30-2019, Foreign application, KOREA, REPUBLIC OF KR10-2018-0119200 10-05-2018. 
Claims 1, 3-7, 10, and 12-15 have been amended by Examiner’s AMENDMENT.














USC § 101 Analysis
While claim(s) 1, 3-10, and 12-17 may broadly fit within an abstract idea grouping corresponding to Certain Methods Of Organizing Human Activity associated with advertisement content delivery, they are transformed by meaning limitations directed to a technical solution to a technical problem associated with controlling a display of content based on identifying a user of an electronic apparatus’s graphical display based on a meeting a predetermined threshold corresponding to a predetermined frequency among a plurality of images taken by the user during a photographic mode, training an artificial intelligence model for object recognition using training including learning data, and based on information obtained from the trained intelligence model, and a priority order corresponding to a category of received content from a communications interface and a platform server, controlling an identified location or size of content and category of content displayed on the apparatus’s graphical display, specifically, 
“identify a person who appears most frequently among a plurality of people included in a plurality of images obtained through the camera during a self-portrait mode as a user,
obtain age, gender, and body size information on the person identified as the user by using an artificial intelligence model for object recognition that was trained using age, gender, and body size information as learning data,
identify at least one advertisement category among a plurality of advertisement categories based on the obtained age, gender, and body size information on the person identified as the user, and
in response to an occurrence of an event at the electronic apparatus that triggers display of an advertisement, 
control the communication interface to transmit information on the at least one advertisement category to an advertisement platform server, 
receive an advertisement in the at least one advertisement category from the advertisement platform server through the communication interface,
identify at least one of a size or a location in which the received advertisement is to be displayed on the display based on a priority order corresponding to the at least one advertisement category, and
control to display the received advertisement on the display based on the identified at least one of the size or the location”.
Thus, based on the aforementioned analysis the aforementioned claims are patent eligible.



35 USC § 103 
Closest prior art of record, Bhat (US 2019/0378171), Greif (US 10,395,281), Huang (US 10,445,558) and Vitsnudel (US 10,210,627) are withdrawn from consideration pursuant to Allowable Subject Matter.

Examiner’s Amendment
Authorization for this examiner’s amendment, was given in an Examiner-Initiated Interview on 01 June with Applicant Representative Raymond (Ray) Persino culminating in an authorization of Examiner Amendments based on Allowable Subject Matter, on 03 June 2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.




--- 1, 3-7, 10, and 12-15 have been amended by Examiner’s AMENDMENT;
as Follows ---

AMENDMENT TO CLAIMS
1.	(Currently Amended) An electronic apparatus comprising:
a camera;
a communication interface;
a display;
a memory including at least one command; and
a processor operatively connected with the camera, the communication interface, the display, and the memory,
wherein the processor, by executing the at least one command, is configured to: 
identify a person who appears most frequently among a plurality of people included in a plurality of images obtained through the camera during a self-portrait mode as a user,
obtain age, gender, and body size information on the person identified as the user by using an artificial intelligence model for object recognition that was trained using age, gender, and body size information as learning data,
identify at least one advertisement category among a plurality of advertisement categories based on the obtained age, gender, and body size information on the person identified as the user, and
in response to an occurrence of an event at the electronic apparatus that triggers display of an advertisement, 
control the communication interface to transmit information on the at least one advertisement category to an advertisement platform server, 
receive an advertisement in the at least one advertisement category from the advertisement platform server through the communication interface,
identify at least one of a size or a location in which the received advertisement is to be displayed on the display based on a priority order corresponding to the at least one advertisement category, and
control to display the received advertisement on the display based on the identified at least one of the size or the location.

2.	(Canceled) 

3.	(Currently Amended) The electronic apparatus of claim 1, wherein the processor, by executing the at least one command, is further configured to: 
identify a person who appears more than a predetermined number of times among a plurality of people included in a plurality of images stored in the memory as a person related to the user, and
obtain the age, gender, and body size information on the person identified as the person related to the user by using the artificial intelligence model for object recognition.

4.	(Currently Amended) The electronic apparatus of claim 1, further comprising:
a sensor for acquiring location information of the electronic apparatus,
wherein the processor, by executing the at least one command, is further configured to: 
obtain information on a movement pattern of the user based on the location information of the electronic apparatus obtained by the sensor, and
identify the at least one advertisement category among the plurality of advertisement categories based on the obtained age, gender, and body size information on the person identified as the user and the movement pattern of the user. 

5.	(Currently Amended) The electronic apparatus of claim 1, wherein the processor, by executing the at least one command, is further configured to: 
identify the user’s interests based on the user’s search results and visit history of websites, and
identify the at least one advertisement category among the plurality of advertisement categories based on the obtained age, gender, and body size information on the person identified as the user and the user’s interests. 

6.	(Currently Amended) The electronic apparatus of claim 1, wherein the processor, by executing the at least one command, is further configured to: 
obtain information on the user’s product purchase history, and
based on the obtained age, gender, and body size information on the person identified as the user and the user’s product purchase history, identify the at least one advertisement category among the plurality of advertisement categories.

7.	(Currently Amended) The electronic apparatus of claim 1, 
wherein the memory is configured to store a matching table for matching and storing at least one advertisement category predetermined according to a user type, and 
wherein the processor, by executing the at least one command, is further configured to identify advertisement category information corresponding to the obtained age, gender, and body size information on the person identified as the user by using the matching table.

8.	(Previously Presented) The electronic apparatus of claim 7, 
wherein the matching table is configured to match and store the plurality of advertisement categories predetermined according to the user type in the priority order.

9.	(Original) The electronic apparatus of claim 7, wherein the matching table is configured to be periodically updated by an external server.

10.	(Currently Amended) A method performed by an electronic apparatus, the method comprising:
identifying a person who appears most frequently among a plurality of people included in a plurality of images obtained through a camera during a self-portrait mode as a user;
obtaining age, gender, and body size information on the person identified as the user by using an artificial intelligence model for object recognition that was trained using age, gender, and body size information as learning data;
identifying at least one advertisement category among a plurality of advertisement categories based on the obtained age, gender, and body size information on the person identified as the user; and
in response to an occurrence of an event at the electronic apparatus that triggers display of an advertisement, 
transmitting information on the at least one advertisement category to an advertisement platform server through a communication interface of the electronic apparatus,
receiving an advertisement in the at least one advertisement category from the advertisement platform server through the communication interface, 
identifying at least one of a size or a location in which the received advertisement is to be displayed on a display of the electronic apparatus based on a priority order corresponding to the at least one advertisement category, and
displaying, on the display, the received advertisement based on the identified at least one of the size or the location.

11.	(Canceled) 

12.	(Currently Amended) The method of claim 10, wherein the obtaining includes: 
identifying a person who appears more than a predetermined number of times among a plurality of people included in a plurality of images stored in a memory of the electronic apparatus as a person related to the user, and
obtaining the age, gender, and body size information on the person identified as the person related to the user by using the artificial intelligence model for object recognition.

13.	(Currently Amended) The method of claim 10, further comprising:
obtaining information on a movement pattern of the user based on location information of the electronic apparatus obtained by a sensor of the electronic apparatus, 
wherein the identifying includes identifying the at least one advertisement category among the plurality of advertisement categories based on the obtained age, gender, and body size information on the person identified as the user and the movement pattern of the user. 

14.	(Currently Amended) The method of claim 10, further comprising:
identifying the user’s interests based on the user’s search results and visit history of websites, 
wherein the identifying includes identifying the at least one advertisement category among the plurality of advertisement categories based on the obtained age, gender, and body size information on the person identified as the user and the user’s interests. 

15.	(Currently Amended) The method of claim 10, further comprising:
obtaining information on the user’s product purchase history, 
wherein the identifying includes, based on the obtained age, gender, and body size information on the person identified as the user and the user’s product purchase history, identifying the at least one advertisement category among the plurality of advertisement categories.

16.	(Previously Presented) The method of claim 10, wherein the event of the electronic apparatus comprises an event for accessing a specific website or an event for logging in to a specific social networking service (SNS).

17.	(Previously Presented) The electronic apparatus of claim 1, wherein the event of the electronic apparatus comprises an event for accessing a specific website or an event for logging in to a specific social networking service (SNS).


Allowable Subject Matter
Claims 1, 3-10, and 12-17 are allowed.

The following is an examiner’s statement of reasons for allowance:
While closest prior art of record, Bhat (US 2019/0378171), Greif (US 10,395,281), Huang (US 10,445,558) and Vitsnudel (US 10,210,627) disclose the identification of information such as gender based on frequency of images captured by a device, they do not teach: 
“identify a person who appears most frequently among a plurality of people included in a plurality of images obtained through the camera during a self-portrait mode as a user,
obtain age, gender, and body size information on the person identified as the user by using an artificial intelligence model for object recognition that was trained using age, gender, and body size information as learning data,
identify at least one advertisement category among a plurality of advertisement categories based on the obtained age, gender, and body size information on the person identified as the user, and
in response to an occurrence of an event at the electronic apparatus that triggers display of an advertisement, 
control the communication interface to transmit information on the at least one advertisement category to an advertisement platform server, 
receive an advertisement in the at least one advertisement category from the advertisement platform server through the communication interface,
identify at least one of a size or a location in which the received advertisement is to be displayed on the display based on a priority order corresponding to the at least one advertisement category, and
control to display the received advertisement on the display based on the identified at least one of the size or the location”, in the context of the claim when considered as a whole.  
These uniquely distinct features render the claim(s) 1 allowable. 
Therefore, independent claims 1, 10, and dependent claims 3-9, and 12-17 are allowable based on the same rationale as the claim(s) from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and NOT relied upon is considered pertinent to applicant's disclosure:

    PNG
    media_image1.png
    494
    502
    media_image1.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is (571)272-7850.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL I EZEWOKO/Examiner, Art Unit 3682